Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 1/28/21, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants amendments to the instant application in conjunction with the filing of terminal disclaimers against copending applications 16/594,384 and 16/804,269 have overcome all of the double patenting rejections.  Applicants amendments to independent claim 1 have overcome both prior art rejections to Saito et al. (Tetrahedron Letters 2010, 51, 672-675 and Journal of Organometallic Chemistry 2010, 695, 1035-1041).  Saito et al. does not teach or suggest compounds having the specific metals as currently claimed by Applicants.  Further search has led to a new prior art rejection on claim 1, which appears below.  The prior art rejection to Su et al. (US 2017/0373259) has been withdrawn since Su et al. has been disqualified as a prior art reference under 35 U.S.C. 103(b)(2)(C).  The prior art rejection to Hikimi et al. (WO-2014097865) has also been withdrawn due to Applicants amendments.  Specifically, independent claim 25 has been amended to require that one of variables Z3 or Z4 is part of a 6-membered ring.  All of the complexes taught by Hikimi et al. have 5-membered rings as rings F and G.  Further, there are no 6-membered rings which are part of either variables Z3 or Z4 as claimed.  Further search has led to a new prior art rejection against some of the instantly filed claims, as described below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-28, 36, 38, 39, 41, 46, 49-51, 54 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen et al. (US 2016/0351835).
X of Formula II of claim 25 and Formula IV of claim 26.   Using complex EX1 as one example, ring F is a six-membered heterocyclic ring (pyridine), all RF groups are equal to hydrogen, variable Z3 is nitrogen, variable Z4 is carbon, the metal is iridium, ring G is a fused ring structure having six fused rings, of which five are six-membered carbocyclic rings, and one is a five-membered carbocyclic ring which satisfies formula III where variable Y is equal to a CR’R’’ group with R’ and R’’ being equal to methyl groups, and all RG groups being equal to hydrogen.  As such, complex EX1 of Yen anticipates independent claim 25.  As applied to Formula IV of claim 26, ring H has three fused carbocyclic rings, which reads on the limitation that RH or RI is fused together to form at least two fused heterocyclic or carbocyclic rings.  Formulations comprising any of the explicitly taught EX complexes are at once envisaged as they are employed as dopant materials in an emission layer of an organic electroluminescent device wherein the emission layer further comprises a host material.  Additionally, simple characterization of any of the complexes via NMR or absorption/emission characterization require the preparation of a solution, which is inherently a formulation.  
Claim 27: All RF, RH, and RI groups are hydrogen in complex EX1, thereby anticipating claim 27.
Claim 28: In complex EX1, the metal M is iridium, thereby anticipating claim 28.
Claim 36: In complex EX1, ring RH includes two 6-membered rings fused to one another and to ring H, thereby anticipating claim 36.
Claim 38: In complex EX1 of Yen, ring F is a pyridine ring, thereby anticipating claim 38.
Claim 39: Complex EX1 of Yen anticipates the second to last ligand as recited in claim 39, thereby anticipating claim 39.
Claims 41: Complex EX1 has the formula M(LX)2(LB)1(LC)0, thereby anticipating claim 41.
Claim 46: Ligand LB in complex EX1 is a 2-phenylpyridine ligand which anticipates the sixth ligand of claim 46.

Claim 54: The rejection of claims 25, 26 and 49 above are wholly incorporated in the rejection of claim 54.  It is submitted that the preparation of consumer devices is at once envisaged given the teachings of Yen as organic electroluminescent devices are prepared for exactly this reason.  
It should be noted that Yen only teaches embodiments where variable Y is equal to CR’R’’ groups.  Should Applicants remove this group from the list regarding variable Y, this rejection would be withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. [Coronene-transition metal complex: View from quantum chemistry and statistical mechanics." In AIP Conference Proceedings, vol. 1504, no. 1, pp. 887-890. American Institute of Physics, 2012].
Sato et al. teaches two transition metal complexes with iridium, rhodium, or ruthenium metals, which are complexes to a coronene ligand and a cyclopentadienyl ligand.  The iridium complex taught by Sato et al. moiety anticipates all of the limitations of formula I of claim 1 with all Y groups being equal to CH, and all pairs of Y3/Y4, Y7/Y8, and Y11/Y12 being joined to form a 6-membered carbocyclic ring, and variable M is equal to Ir.  While Sato et al. teaches these complexes from a computational perspective, Sato et al. does explicitly teach that the binding energies of the iridium complex are sufficiently great, suggesting that it is possible to obtain a stable complex under experimental conditions (page 888).  As such, it would have been obvious for one of ordinary skill in the art to have prepared the iridium complex as modeled by Sato et al. in order to more effectively study such coronene-ligated complexes.  There is a reasonable expectation of success that such a complex could be prepared as Sato et al. teaches that the high binding energies provide for possibility of stable complexes to be prepared experimentally.   

Allowable Subject Matter
Claims 32, 37, 48, 52 and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Yen represents the closest prior art and only teaches variable Y as being a CRR’ group, not an O group as required by claim 32.  Additionally, none of the indenotriphenylene general formulae taught therein have 6-membered rings fused at each of the A5/A6 and A7/A8 positions as required by claim 37.  The complexes taught by claims 57 and 48 are mutually exclusive from the taught and suggested complexes of Yen.  Last, Yen does not teach or suggest the specific host materials as recited in claim 52. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766